           Case 1:17-cv-06221-KPF Document 305 Filed 06/02/20 Page 1 of 1


     quinn emanuel trial lawyers | new york




                                                         MEMO ENDORSED
  June 1, 2020

  VIA ECF

  The Honorable Katherine Polk Failla
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, NY 10007

  Re:    Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

  Dear Judge Failla:

          Attached is Plaintiffs’ letter motion for leave to submit a reply to EquiLend’s May 29
  opposition to Plaintiffs’ letter motion to quash EquiLend’s Subpoenas to Greg DePetris and
  David Haselkorn. Attached as Exhibit A to this motion is Plaintiffs’ proposed reply.
           Plaintiffs respectfully request leave to file these materials under seal. The reply and
  associated motion for leave respond to EquiLend’s opposition, itself filed under seal “in fairness
  to the individuals involved.” ECF Nos. 299, 301. Plaintiffs respectfully submit that these
  materials should be filed under seal for the same reason.
  Respectfully submitted,
   /s/ Michael B. Eisenkraft                         /s/ Daniel L. Brockett
   Michael B. Eisenkraft                             Daniel L. Brockett
   COHEN MILSTEIN SELLERS & TOLL                     QUINN EMANUEL URQUHART &
   PLLC                                              SULLIVAN, LLP




Application GRANTED. Plaintiffs may file the papers referenced in this
letter under seal, viewable to the Court and parties only.

Dated:       June 2, 2020                          SO ORDERED.
             New York, New York




                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
